DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	Claims 16-22, 24-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“Introduction of DEFLATE based UDC solution,” R2-1710724) 
 in view of CATT (“Consideration on signaling and procedures for UDC,” R2-1710721, hereinafter CATT’21) and Balasubramanian et al. (US 2016/0337255 A1, hereinafter “Balasubraminan”).
 	Regarding claims 16 and 29, CATT teaches a  method performed by a transmitting packet data convergence protocol (PDCP) entity in a wireless communication system, the method comprising: receiving first data and second data, from an upper layer (fig. 4.2.2.1, packets associated to a PDCP SDU, §5.1.1, For a PDCP SDU received from upper layers, the UE shall: associate the PDCP SN corresponding to Next_PDCP_TX_SN to this PDCP SDU; increment Next_PDCP_TX_SN by one; §5.2.1.1, all PDCP SDUs); generating a an uplink data compression (UDC) data block by performing compression on the first data (fig. 4.2.2.1); generating a first UDC packet by adding a first UDC header to UDC data block (Fig. 4.2.2.1, §4.3.1, §5.1.1, §5.x.2, Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z); generating a second UDC packet by adding a second UDC header to the second data (Fig. 4.2.2.1, packets associated to a PDCP SDU, §4.3.1, §5.1.1, For a PDCP SDU received from upper layers, the UE shall: associate the PDCP SN corresponding to Next_PDCP_TX_SN to this PDCP SDU; increment Next_PDCP_TX_SN by one, §5.2.1.1, all PDCP SDUs, §5.x.2, Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z); based on the identifying that the UDC is configured, determining both of the first UDC packet and the second UDC packets to be ciphered; performing ciphering both of the first UDC packet and the second UDC packet and the second data, based on the determining (Fig. 4.2.2.1); generating first resulting data by adding a first PDCP header to the first UDC packet: generating second resulting data by adding a second PDCP header to the second UDC packet; and transmitting the first resulting data and the second resulting data to a lower layer (Fig. 4.2.2.1, §4.3.1, §5.1.1, §5.x.2, Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z).
 	CATT does not explicitly teach based on the identifying that the UDC is configured, determining both of the first UDC header and the UDC data block and both of the second UDC header and the second data, to be ciphered; performing ciphering both of the first  UDC header and the UDC data block and both of the second UDC header and the second data, based on the determining.
	However, as CATT teaches adding the UDC header to the first and second data prior to ciphering (Fig. 4.2.2.1), it is obvious that the ciphering is determined to be performed on both of the first UDC header and the UDC data block and both of the second UDC header and the second data in the system of CATT.
	CATT does not explicitly teach identifying that a UDC is configured, based on a radio resource control (RRC) message indicating a UDC configuration.
	CATT’21 teaches receiving, from a base station, a message/UDC configuration including information indicating whether to perform UDC; performing uplink data compression on the data based on the information indicating whether to perform the UDC (Page 1, §2, signaling to trigger UE to activate UDC per DRB).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to identify that a UDC is configured, based on an RRC message indicating a UDC configuration, and to generate the first and second UDC packets based on the UDC configuration in the system of CATT to support DEFLATE based UDC solution (§2 of CATT’21).
CATT in view of CATT’21 does not explicitly teach wherein the first UDC header indicates that the first UDC packet is compressed and the second UDC header indicates that the second UDC packet is not compressed.
Balasubramanian teaches compression adaption component of a UE may select only a subset of the total number of data packets for compression (e.g., selecting two (2) out of the six (6) total data packets). The UDC header in the packet may identify (e.g., signal to the base station) whether the packet is compressed or uncompressed (¶ [0063], ¶ [0026]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, the UDC header in the packet to indicate whether the packet is compressed or uncompressed in the system of CATT in view of CATT’21 to further enhance system efficiency and reliability (¶ [0028] of Balasubramanian).
Regarding claim 17, CATT in view of CATT’21 and Balasubramanian teaches the method of claim 16, further comprising performing integrity protection to the first UDC packet before performing the ciphering (CATT: Fig. 4.2.2.1).
 	Regarding claim 18, CATT in view of CATT’21 and Balasubramanian teaches the method of claim 16.
CATT does not explicitly teach wherein the UDC configuration further indicates at least one of a predefined dictionary and a UDC buffer size for the UDC.
CATT’21 teaches wherein the UDC configuration indicates at least one of a predefined dictionary and a UDC buffer size for the UDC (§2, To allow the flexibility, the buffer size can be configurable. And if network wants to save memory in eNB and save signalling, 8Kbyte buffer can be the default value. Proposal 3: 8K bytes and 32K bytes buffer sizes can be configured by eNB, and 8Kbytes buffer is the default value of the buffer size for UDC. §1, using pre-defined dictionary).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, in the UDC configuration,  information indicating whether to perform UDC, a predefined dictionary and a UDC buffer size for the UDC in the system of CATT to allow flexibility (§2 of CATT).
Regarding claim 19, CATT in view of CATT’21 and Balasubramanian teaches the method of claim 16.
CATT does not explicitly teach wherein the UDC configuration indicates to perform the UDC on a bearer configured to a radio link control acknowledged mode (RLC AM).
CATT’21 teaches the UDC configuration indicates to perform the UDC on a bearer configured to an RLC AM (§2, Proposal 4 and Proposal 6).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, in the UDC configuration, information indicating to perform the UDC on a bearer configured to an RLC AM in the system of CATT to allow flexibility (§2 of CATT).
.Regarding claim 20, CATT in view of CATT’21 and Balasubramanian teaches the method of claim 16,  wherein the UDC configuration indicates to apply the UDC only when robust header compression (ROHC) is not used (CATT: §4.2.2, Every PDCP entity uses at most one ROHC or one UDC compressor instance and at most one ROHC or UDC decompressor instance. CATT’21: Proposal 5: DEFLATE based UDC and UL RoHC could not be activated for the same DRB).
.  	Regarding claim 21, CATT in view of CATT’21 and Balasubramanian teaches the method of claim 16, wherein the first UDC header includes a checksum bit for checking validity of a UDC buffer (UDC header including a checksum bit for checking validity of a UDC buffer is not required if the UDC is not configured. However, in the interest of compact prosecution, Examiner has considered the conditional steps. See CATT: Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z).
	Regarding claim 22, CATT in view of CATT’21 and Balasubramanian teaches the method of claim 16, wherein the receiving of the first data from the upper layer comprises allocating PDCP sequence numbers to the first data in order of reception, and wherein the transmitting of the first resulting data to the lower layer comprises  transmitting the resulting first data to the lower layer in order of the PDCP sequence numbers (CATT: Fig. 4.2.2.1, §5.1.1, §5.2.1.1,).
	Regarding claims 24 and 30, CATT teaches a method performed by a receiving packet data convergence protocol (PDCP) entity in a wireless communication system, the method comprising: receiving first resulting data and second resulting data, from a lower layer ((fig. 4.2.2.1, packets associated to a PDCP SDU, §5.1.1, For a PDCP SDU received from upper layers, the UE shall: associate the PDCP SN corresponding to Next_PDCP_TX_SN to this PDCP SDU; increment Next_PDCP_TX_SN by one; §5.2.1.1, all PDCP SDUs); generating  a first an uplink data compression (UDC) packet by removing a first PDCP header from the first resulting data; generating a second UDC packet by removing a second PDCP header from the second resulting data (fig. 4.2.2.1); based on the identifying that the UDC is configured, determining the first
UDC packet and the second UDC packet to be deciphered, the first UDC packet
including a first UDC header and a UDC data block and the second UDC packet
including a second UDC header and second data; performing deciphering on the first UDC packet and the second UDC packet (fig. 4.2.2.1); generating the UDC data block by removing the first UDC header from the  first UDC packet; generating the second data by removing the second UDC header from the second UDC packet (fig. 4.2.2.1, §4.3.1, §5.1.1, §5.x.2, Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z); generating first data by performing decompression on  UDC data block, based on  UDC configuration; and transmitting  first data and the second data to an upper layer (fig. 4.2.2.1).
	CATT does not explicitly teach performing deciphering on both of the first UDC header and the UDC data block and both of the second UDC header and the second data, based on the determining.
	However, as CATT teaches adding the UDC header to the first and second data prior to ciphering (Fig. 4.2.2.1). Performing deciphering on the first UDC packet and the second UDC packet before generating the UDC data block by removing the first UDC header from the  first UDC packet and generating the second data by removing the second UDC header from the second UDC packet (fig. 4.2.2.1, §4.3.1, §5.1.1, §5.x.2, Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z), it is obvious that the ciphering/deciphering is determined to be performed on both of the first UDC header and the UDC data block and both of the second UDC header and the second data in the system of CATT.
 	CATT does not explicitly teach identifying that a UDC is configured, based on a radio resource control (RRC) message indicating a UDC configuration.
	CATT’21 teaches receiving, from a base station, a message/UDC configuration including information indicating whether to perform UDC; performing uplink data compression on the data based on the information indicating whether to perform the UDC (Page 1, §2, signaling to trigger UE to activate UDC per DRB).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to identify that a UDC is configured and to generate first data by performing decompression on the UDC data block based on the UDC configuration in the system of CATT to support DEFLATE based UDC solution (§2 of CATT’21).
CATT in view of CATT’21 does not explicitly teach wherein the first UDC header indicates that the first UDC packet is compressed and the second UDC header indicates that the second UDC packet is not compressed.
Balasubramanian teaches compression adaption component of a UE may select only a subset of the total number of data packets for compression (e.g., selecting two (2) out of the six (6) total data packets). The UDC header in the packet may identify (e.g., signal to the base station) whether the packet is compressed or uncompressed (¶ [0063], ¶ [0026]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, the UDC header in the packet to indicate whether the packet is compressed or uncompressed in the system of CATT in view of CATT’21 to further enhance system efficiency and reliability (¶ [0028] of Balasubramanian).
 	Regarding claim 25, CATT in view of CATT’21 and Balasubramanian teaches the method of claim 24, further comprising: performing integrity verification on the first UDC packet after performing deciphering (CATT: Fig. 4.2.2.1)..
 	Regarding claim 26, CATT in view of CATT’21 and Balasubramanian teaches the method of claim 24, wherein the first UDC header includes  a checksum bit for checking validity of a UDC buffer (CATT: Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z).  
Response to Arguments
6.	Applicant’s arguments filed on September 6, 2022 have been considered but are moot in view of new ground(s) of rejection.
	CATT in view of CATT’21 and Balasubramanian render obvious the amended claims 16, 24, 29 and 30, as set forth above.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477